Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
                                                            Mar 13 2014, 6:49 am
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

RANDY M. FISHER                                      GREGORY F. ZOELLER
Fort Wayne, Indiana                                  Attorney General of Indiana

                                                     JODI KATHRYN STEIN
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana



                                IN THE
                      COURT OF APPEALS OF INDIANA

JENNIFER FLEMING,                                    )
                                                     )
       Appellant-Defendant,                          )
                                                     )
                vs.                                  )       No. 02A03-1307-CR-257
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


                       APPEAL FROM THE ALLEN SUPERIOR COURT
                           The Honorable Wendy W. Davis, Judge
                               Cause No. 02D05-1211-FA-46


                                           March 13, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
       Jennifer Fleming appeals her conviction of Dealing in Methamphetamine,1 a class A

felony, Possession of More Than 10 Grams of a Precursor,2 a class D felony, and Possession

of Marijuana, Hash Oil, Hashish, Salvia, or a Synthetic Drug,3 a class A misdemeanor.

Fleming presents the following restated issues for review:

       1.      Did the trial court err in admitting statements made to police by
               Fleming?

       2.      Did the trial court err in permitting a narcotics detective to give skilled
               witness testimony about the characteristics of personal drug use and
               drug dealing?

       3.      Was the evidence sufficient to support Fleming’s conviction for dealing
               in methamphetamine?

       We affirm.

       The facts favorable to the convictions are that at about 11:00 p.m. on November 21,

2012, Detective Mark Deshaies of the Fort Wayne Police Department saw Fleming operate

her vehicle across the centerline on U.S. 33 and initiated a traffic stop. As he approached

her, Detective Deshaies observed that Fleming’s hands were shaking, she moved in short,

jerky motions, and her eyes blinked rapidly. In Detective Deshaies’s experience, these were

symptoms of methamphetamine consumption. He asked Fleming to exit her vehicle and

perform field sobriety tests. Once outside the vehicle, Fleming hopped from foot to foot,

made quick motions with her hands, adjusted her shirt, and twitched. Fleming failed the first

two sobriety tests administered and therefore was placed under arrest for being under the

1 Ind. Code Ann. § 35-48-4-1.1 (West, Westlaw current through 2013 1st Reg. Sess. & 1st Reg. Technical
Sess.).
2 I.C. § 35-48-4-14.5 (West, Westlaw current through 2013 1st Reg. Sess. & 1st Reg. Technical Sess.).
3 I.C. § 35-48-4-11 (West, Westlaw current through 2013 1st Reg. Sess. & 1st Reg. Technical Sess.).



                                                  2
influence of a narcotic drug.

       Detective Kurt Franceus of the Fort Wayne Police Department had arrived on the

scene while Fleming was still in her car in order to provide assistance to Detective Deshaies

if necessary. After Fleming was placed under arrest, Detective Franceus performed an

inventory search of the vehicle prior to it being towed from the scene. In the trunk, Detective

Franceus found, in a small mason jar, clear plastic baggies containing marijuana, with a total

weight of 5.5 grams. He also found an orange bottle with a long tube pushed through it,

which he recognized as a generator/smoker used to remove methamphetamine during the

manufacturing process. Inside a makeup case, Detective Franceus found two plastic baggies

containing a total of 192 pseudoephedrine pills. From Detective Franceus’s experience, he

knew that pseudoephedrine pills provided a base ingredient for manufacturing

methamphetamine.

       Following her arrest, Fleming was transported to the Allen County Jail. Upon arrival,

Fleming was strip-searched by confinement officer Amy Jones-Schild. After Fleming

removed her bra, she continued to hold onto it. Officer Jones-Schild directed Fleming to

hand her the bra so she could inspect it. When Fleming handed it over for inspection, Jones-

Schild noted that, attached to one of the straps via a cord, was a jewelry bag that “looked

kinda like a balloon”. Transcript at 59. A search revealed that the bag contained eight small

baggies of methamphetamine weighing a total of 6.35 grams. Fleming’s purse contained

$410 in cash.

       Fleming was subsequently charged with dealing in methamphetamine as a class A


                                              3
felony, possession of precursors as a class D felony, possession of marijuana as a class A

misdemeanor, and operating a vehicle with a controlled substance or metabolite in the body

as a class C misdemeanor. The latter charge was dismissed prior to trial. She was found

guilty on all charges following a jury trial. The trial court sentenced Fleming to forty years,

with twenty suspended to probation, on the dealing charge, one and one-half years on the

possession-of-a-precursor conviction, and one year on the marijuana charge, with all

sentences to run concurrently.

                                              1.

       The events culminating in the present convictions occurred on November 21, 2012.

Several months before, on August 27, 2012, Fleming was arrested in an unrelated case that

also involved methamphetamine offenses. Detective Deshaies also participated in that arrest,

and he spoke with Fleming after she was Mirandized. She indicated to Detective Deshaies

“that she collected pseudoephedrine pills and in return would receive finished

methamphetamine products and then she would in turn take the finished methamphetamine

product and she would sell and trade that to gather more pills in essence.” Id. at 103.

Fleming told Detective Deshaies that “it was nothing to collect over up to 500 pills in a single

day.” Id. Fleming was subsequently released, apparently with the understanding that she

would “work with” police officers in some unstated capacity. Id. at 20. According to the

State, however, “that didn’t pan out.” Id.

       She was arrested on the present charges the following November. The State sought to

introduce the statements she made in August during Fleming’s trial on the present offenses


                                               4
for the purpose of illuminating Fleming’s intent. Fleming contended at trial that the

methamphetamine in her possession in November was intended for personal use and that she

did not intend to deal it. The State argued that the statements relating to the August 27 arrest

were admissible to prove Fleming’s intent to deal in the present case. The trial court ruled

that the statements were admissible for the reason indicated. In response, Fleming’s attorney

asked the court:

       Your Honor may, could that be limited to not giving times and dates just that
       she made those statements? Then the jury doesn’t know that there’s this
       incident in August where [sic] and I won’t require [the State] to lay a
       foundation as to Miranda and where she was and how she was interviewed. If
       her statements are gonna come in I prefer for them to come in that she made
       the statements to the Detective without giving a time and place and
       circumstance. Once she started attaching those to it Your Honor then the
       jury’s tipped off okay she had something going on in August and they’re gonna
       see that this charge was sometime in November.

Id. at 25. The trial court subsequently admitted Detective Deshaies’s testimony, subject to

the requested limitation, over Fleming’s objection.

                                               2.

       Fleming offers several rationales in support of the contention that her prior statements

were inadmissible. The decision whether to admit or exclude evidence at trial is committed

to the trial court’s discretion, and that exercise of discretion will be afforded great deference

on appeal. VanPatten v. State, 986 N.E.2d 255 (Ind. 2013). We will not reverse such a

decision unless it is clearly contrary to the logic and effect of the facts and circumstances of

the case or misinterprets the law. Id.

       Fleming first claims her statements in the prior, unrelated matter should have been


                                               5
excluded because they were given based upon promises of mitigation and immunity in return

for her cooperation with law enforcement authorities. We cannot find anything in the record

that provides factual support for this assertion. Detective Deshaies was prevented from

offering any testimony about that prior arrangement, if any, on the strength of a motion

submitted by Fleming. All that can be discerned from the record is that Fleming was arrested

for a methamphetamine-related offense on August 27, that she was released with the

anticipation that she would “work with” police, but that did not “pan out.” Id. at 20. There is

no discussion concerning the manner in which she would work with the police, nor was there

any indication that her agreement to work with police was somehow related to the statements

in question. Thus, this assertion lacks a sufficient factual basis and must be rejected.

       Fleming next claims the statements were inadmissible under Indiana Evidence Rule

404(b), which provides, in relevant part: “Evidence of a crime, wrong, or other act is not

admissible to prove a person’s character in order to show that on a particular occasion the

person acted in accordance with the character.” This rule “is designed to prevent the jury

from making the ‘forbidden inference’ that prior wrongful conduct suggests present guilt.”

Halliburton v. State, 1 N.E.3d 670, 681 (Ind. 2013) (quoting Byers v. State, 709 N.E.2d 1024,

1026-27 (Ind. 1999)). On the other hand, the rule does permit the introduction of evidence of

other criminal activity in certain cases to prove the accused’s identity, knowledge, intent or

motive, or to demonstrate the common plan or scheme of criminal activity from which the

accused originated the charged crime. Lafayette v. State, 917 N.E.2d 660 (Ind. 2009).

       The trial court admitted Fleming’s prior statements pursuant to the intent exception.


                                              6
Our Supreme Court has discussed the requirements pertinent to admitting evidence of prior

activity under Rule 404(b) under this exception, as follows:

       Mindful of the variety of judicial perspectives regarding the proper role of
       prior conduct evidence in the ascertainment of truth, we conclude that Indiana
       is best served by a narrow construction of the intent exception in Evid. R.
       404(b). It does not authorize the general use of prior conduct evidence as proof
       of the general or specific intent element in criminal offenses. To allow the
       introduction of prior conduct evidence upon this basis would be to permit the
       intent exception to routinely overcome the rule’s otherwise emphatic
       prohibition against the admissibility of other crimes, wrongs, or acts to prove
       the character of a person in order to show action in conformity therewith.

Id. at 799 (quoting Wickizer v. State, 626 N.E.2d 795 (Ind. 1993)). Accordingly, the Court

held in Lafayette that the intent exception “is available when a defendant goes beyond merely

denying the charged culpability and alleges a particular contrary intent, whether in opening

statement, by cross-examination of the State’s witnesses, or by presentation in defendant’s

own case-in-chief.” Lafayette v. State, 917 N.E.2d at 663.

       When discussing the admission of this evidence outside the presence of the jury,

Fleming’s attorney did not dispute the State’s assertion that “the Defense has been pretty well

laid out already that they’re going to argue that it was for personal use.” Transcript at 62.

That is, Fleming’s defense was that the methamphetamine found in her possession was

intended for her personal use, not for dealing to others. Of course, if true, this would have

negated an essential element of the dealing charge, i.e., possession with intent to

manufacture, finance the manufacture of, deliver, or finance the delivery of

methamphetamine. See I.C. § 35-48-4-1.1. Therefore, we agree that Fleming alleged “a

particular contrary intent” with respect to her possession of the methamphetamine. Lafayette


                                              7
v. State, 917 N.E.2d at 663. In such case, the State is permitted to respond “by offering

evidence of prior crimes, wrongs, or acts to the extent generally relevant to prove the

defendant’s intent at the time of the charged offense.” Id.

       Upon determining that the disputed evidence was relevant on the question of

Fleming’s intent, the trial court was required to determine if its probative value was

“substantially outweighed by the danger of unfair prejudice, confusion of the issues, or

misleading the jury, or by considerations of undue delay, or needless presentation of

cumulative evidence.” Evid. R. 403. The trial court did this and concluded that the probative

value outweighed the danger of unfair prejudice.

       The trial court has wide latitude in weighing the probative value of evidence against

possible prejudicial impact of its admission. Freed v. State, 954 N.E.2d 526 (Ind. Ct. App.

2011). Detective Deshaies’s testimony was introduced in order to refute Fleming’s theory of

defense that the contraband found in her possession was intended only for personal use, and

not for dealing. We first observe that Fleming’s previous statement was relevant for

purposes other than suggesting propensity to commit the offense charged. The jury was not

informed that the statements stemmed from an earlier incident, and in fact had no reason to

believe that they were not given in relation to the present charges. The previous incident was

recent enough in time and near enough in character to be relevant on the question of

Fleming’s intent with respect to the present charged dealing offense. Finally, we note that

the trial court offered to give a limiting instruction that Fleming’s statements were to be

considered only for the purpose of determining her intent with respect to the


                                              8
methamphetamine found in her possession. Defense counsel declined, stating “I don’t know

that there needs to be a limiting instruction because as long as it’s coming in that there was a

conversation … that they had but not that it was of some sort of other investigation. So I

don’t think at this point we need the limiting instruction.” Transcript at 65-66. Accordingly,

we cannot say that the trial court abused its discretion under Rules 403 and 404(b) in

admitting Fleming’s previous statements.

                                               3.

       Fleming contends the trial court erred in permitting Detective Deshaies to give skilled

witness testimony about the characteristics of personal drug use and drug dealing. “The

failure to make a contemporaneous objection to the admission of evidence at trial results in

waiver of the error on appeal.” Brown v. State, 929 N.E.2d 204, 207 (Ind. 2010) (quoting

Jackson v. State, 735 N.E.2d 1146, 1152 (Ind. 2000)). Fleming failed to object to the

testimony in question. Moreover, we note that Fleming does not argue that she was subjected

to fundamental error as a result of Detective Deshaies’s testimony. The argument is waived.

Oldham v. State, 779 N.E.2d 1162 (Ind. Ct. App. 2002), trans. denied.

                                               4.

       Fleming contends the evidence was not sufficient to support her conviction for dealing

in methamphetamine. Our standard of reviewing challenges to the sufficiency of the

evidence supporting a criminal conviction is well settled.

       When reviewing a challenge to the sufficiency of the evidence underlying a
       criminal conviction, we neither reweigh the evidence nor assess the credibility
       of witnesses. The evidence—even if conflicting—and all reasonable inferences
       drawn from it are viewed in a light most favorable to the conviction. “[W]e

                                               9
       affirm if there is substantial evidence of probative value supporting each
       element of the crime from which a reasonable trier of fact could have found
       the defendant guilty beyond a reasonable doubt.” Davis v. State, 813 N.E.2d
       1176, 1178 (Ind. 2004). A conviction can be sustained on only the
       uncorroborated testimony of a single witness, even when that witness is the
       victim.

Bailey v. State, 979 N.E.2d 133, 135 (Ind. 2012) (some citations omitted).

       Fleming does not challenge the sufficiency of evidence relating to the underlying

possession of methamphetamine. Rather, she claims the evidence is not sufficient to prove

that she possessed the methamphetamine with intent to deliver. In support of this claim, she

cites her own testimony that the 6.35 grams of methamphetamine found in her possession

would last for only a few days at her then-current rate of consumption. She also testified that

she possessed the pseudoephedrine pills only in order to turn them over to drug dealers and

cooks in exchange for methamphetamine. She explained that the relatively large amount of

money found on her person was compensation for work she had done in cleaning a friend’s

home. Finally, she testified that the bottle and cap found in her car were used as a water

bong to smoke methamphetamine, not as a “smoker” used in the production of

methamphetamine. Of course, the jury was not obliged to believe Fleming’s testimony.

Thompson v. State, 804 N.E.2d 1146 (Ind. 2004).

       The element in question – intent – is a mental function. Thus, except where there has

been an admission, the factfinder must resort to reasonable inferences based upon a

consideration of the surrounding circumstances in order to determine whether, “from the

person’s conduct and the natural consequences thereof – there is a showing or inference of

the requisite criminal intent.” Diallo v. State, 928 N.E.2d 250, 253 (Ind. Ct. App. 2010)

                                              10
(quoting M.Q.M. v. State, 840 N.E.2d 441, 446 (Ind. Ct. App. 2006)). Detective Deshaies

testified that the amount of methamphetamine possessed by Fleming was a “very large

quantity”, which would “basically effectively keep someone high for up to a week or more,

twenty-four (24) hours a day non-stop [.]” Transcript at 109 and 110, respectively. He also

testified that the amount of methamphetamine in Fleming’s possession would cost between

$600 and $700. The evidence indicated that Fleming was an unemployed student at the time.

From this and other evidence, including Fleming’s statements concerning the August 27

incident, the jury could reasonably have inferred that Fleming intended to sell at least some

of the methamphetamine. We will not revisit that determination. Viewed in a light favorable

to the conviction, the evidence was sufficient to support this finding.

       Judgment affirmed.

KIRSCH, J., and BAILEY, J., concur.




                                             11